 In the Matter of AGAR PACKING & PROVISION CORPORATIONandUNrrED+PACKINGHOUSE WORKERS OF AMERICA, C. I. O.Case No. 13-R-0448.-Decided July 7, 1944Mr. David Silbert,of Chicago, Ill., for the Company.Mr. Jesse Prosten,of Chicago, 1] 1.1 for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOFTHECASEUpon petition, duly filed by United PackinghouseWorkers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Agar Packing & Provisioii Corporation, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before RussellPackard, Trial Examiner.Said hearing Was held at Chicago, Illinois,on June 15, 1944.The Company and the Union appeared at, andparticipated in, the hearing.'All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Company moved todismiss the petition on the ground, in substance, that the Board had.failed to proceed to final disposition of Case'No. 13-R-1616 involving,the Company and the Union but, in lieu thereof, had granted a motionby the Union to Withdraw its petition in that case.2The Trial Ex-aminer reserved ruling thereon.The motion is hereby denied.TheCompany further moved that all documents referred to in its motionto dismiss be incorporated into the present record.The Trial Exam-iner reserved ruling thereon.The motion is hereby granted and saiddocuments are hereby made a part of the instant proceeding.TheTrial Examiner's rulings made at the hearing are free from prejudicial1Although Amalgamated Meat Cutters & Butcher Workmen of North America, A F. of a,was served with Notice of Hearing, it did not appear.2Prior to the withdrawal of the petition in Case No 13-R-1616, the Board had pendingbefoic it objections filed by the Union to a consent election,57 N.L.R B,No.18601248-44-vol. 57-89711 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDerror and are hereby affirmed.All pal ties were afforded opportunity'to file briefs with the Board.Upon the entire record in.the case, the Board makes the following:FINDINGS OF FACTI.THE'BUSINESS OF Tim COMPANYAgar Packing & Provision Corporation is a Virginia corporationoperating a plant at Union Stock Yards, Chicago, Illinois, where it isengaged in slaughtering and processing hogs.During the 12-monthperiod ending June 30, 1943, the-Company purchased hogs andmaterials valued in excess of $12,000,000, a substantial percentage ofwhich was shipped to it from points outside the State of Illinois.During the same period the Company sold products valued in excessof $16,000,000, more than 25 percent of which was shipped to pointsoutside the State of Illinois.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of,the Company.^II.THE QUESTION CONCERNING REPRESENTATION,The Company refuses to recognize the Union as exclusive collectivebargaining representative of the employees at its Union Stock Yardsplant.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.,aIV.THE APPROPRIATE UNITWe find, in substantial agleeiilent with a stipulation of the parties,that all hourly and piece-work production and maintenance employeesat the Union Stock Yards plant of the Company, including hourlypaid checkers and scalers, but excluding general office employees, truckdrivers, watchmen, guards, plant clerks, timekeepers, gang checkers,weekly paid checkers and scalers, technical men, shipping clerks, hog8The Field Examiner reportedthat the Unionsubmitted 388 authorization cards.Thereare approximately1,273 employeesin the appropriate unit. AGAR PACKING & PROVISION CORPORATION99buyers and their assistants,' executives, superintendents, assistantsuperintendents, foremen, assistant foremen, and any other' super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaumg of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of,an election by secret ballot amongthe'employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the,National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of tile' Investigation to ascertain representa-tives for the purposes of collective bargaining with Agar Packing &Provision Company, Chicago, Illinois, an election by secret ballot shallhe'conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction under the direction and supervisionof the Regional Director for the Thirteenth Region acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,'among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection to determine whether or not they desire to be represented byUnited Packinghouse Workers of.America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.